Citation Nr: 0714988	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  98-19 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis 
(MS).

2.  Whether there is clear and unmistakable error (CUE) in 
the July 1995 rating decision denying service connection for 
MS.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1977.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal of a January 1998 rating decision 
of the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In October 2003, the Board reopened the previously denied 
claim for service connection for MS, and remanded the 
reopened claim for further evidentiary development.  In July 
2005, the Board (1) denied service connection for MS; and (2) 
remanded the claim of CUE in the July 1995 rating decision 
denying service connection for MS for the issuance of a 
Statement of the Case (SOC) consistent with Manlincon v. 
West, 12 Vet. App. 238 (1999).  On January 9, 2007, the RO 
sent the veteran an SOC on the CUE claim.  As noted below, a 
VA Form 9 was received by the RO in February 2007.    

The veteran sought further appellate review of the Board's 
July 2005 decision denying service connection for MS.  By a 
February 2007 Order, the U.S. Court of Appeals for Veterans 
Claims (Court) vacated the Board's July 2005 decision denying 
service connection for MS and remanded that matter for 
further evidentiary development consistent with the parties' 
Joint Motion for Remand.      

The appeal is REMANDED to the RO, via the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran if 
further action is required.


REMAND

In light of the Court's February 2007 Order, the veteran must 
be afforded another opportunity to undergo a medical 
examination on the issue of etiology of his MS before his 
claim of entitlement to service connection for MS can be 
readjudicated on its merits.  The Board must take action 
consistent with that Order.  However, because the veteran has 
requested a hearing before the Board, the Board defers at 
this juncture remand instructions consistent with the Court 
Order.


Following the issuance of a January 9, 2007, SOC on the CUE 
claim, the RO received from the veteran on February 28, 2007, 
(1) a VA Form 9 indicating that he desires a Board hearing at 
the RO (Travel Board hearing) and that he wishes to appeal 
all the issue(s) listed in the SOC and any Supplemental 
SOC(s) provided him by the RO; (2) an "Appeal Hearing 
Options" form indicating that he desires a Travel Board 
hearing; and (3) cover correspondence from the veteran's 
representative that explicitly refers to the two items 
executed by the veteran and states that those items are 
submitted in support of "the veteran's appeal for SC MS."  
The RO sent this material to the Board, and it was received 
in April 2007.

Accordingly, the appeal is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing at the Regional Office, as 
requested in the VA Form 9 received in 
February 2007.  

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the Court for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

